Title: To Thomas Jefferson from John Syme, 20 April 1781
From: Syme, John
To: Jefferson, Thomas


New Castle, 20 Apr. 1781. Has received TJ’s orders “Directing A Court Martial, on the Delinquents, for My County. I understand by it, those that Have fail’d in any Tour of Duty, whatever, Say for 12 Months Back, Or thereabouts.” No returns were made by Syme’s officers while he was “at the Springs,” but has “now c[all]’d for them, as thinking it, both just and suitable from your Orders, and Every [other] Consideration.” The number of militia “falls Greatly Short of two Battalions”; there are consequently some superfluous field officers, and Syme desires instructions “in What Manner to deal out the New Commissions.” “A Certain Thomas Birch Hulett, by Directions of Mr. Wm. Fontaine (As I understand) Seiz’d two Plow Horses of Mine Not long Since in the Plows, and C[ar]ried them off, for about a Week, Doing them much Injury, and then Return’d them. This [and] the furnishing my Teams for Halling the Artillery, Stores, &ca:, Horses for my Connections in the Militia Horse Service, and others about a fortnight before that for the Dragoon Service, is rather too Much, when Other Able People in the County Do nothing at all in that Way.” Wishes to know by what authority Fontaine and Hulett acted, so that “In future Accasions of that Sort, I could Place this Disagreeable Business, on an Equitable and Just Footing with Regard to Every Gentleman of the County, for I am against taking the poor Man’s Horse at any Rate.”
